            Case 1:18-cr-00213-DAD-BAM Document 85 Filed 09/16/21 Page 1 of 4



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KAREN A. ESCOBAR
     ALYSON A. BERG
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 CASE NO. 1:18-CR-00213-DAD-BAM
12                                  Plaintiff,                 FINAL ORDER OF FORFEITURE
13                          v.
14   HACEL ALFREDO ALVAREZ,
15                                  Defendant.
16

17          On November 16, 2020, the Court entered a Preliminary Order of Forfeiture, forfeiting to the
18 United States all right, title, and interest of defendant Hacel Alfredo Alvarez in the following property:

19                  a. Real property located at 2610 Cleveland Way, Bakersfield, California, Kern County,
20                      APN: 147-170-17.
21          Beginning on December 1, 2020, for at least thirty (30) consecutive days, the United States
22 published notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

23 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

24 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

25 validity of their alleged legal interest in the forfeited property.
26          The United States sent direct written notice to Bianca Bernice Chavez-Bracho and M&T Bank.
27 ///

28 ///
                                                           1
29                                                                                            Final Order of Forfeiture

30
           Case 1:18-cr-00213-DAD-BAM Document 85 Filed 09/16/21 Page 2 of 4



 1          On January 4, 2021, Bianca Bernice Chavez-Bracho and Dimas Alvarez filed an ancillary

 2 petition which claimed an ownership interest in the real property located at 2610 Cleveland Way,

 3 Bakersfield, California, Kern County, APN: 147-170-17. On January 15, 2021, M&T Bank, as attorney

 4 in fact for Lakeview Loan Servicing, LLC filed an ancillary petition which claimed a lienholder interest

 5 in the real property located at 2610 Cleveland Way, Bakersfield, California, Kern County, APN: 147-

 6 170-17.

 7          The Court dismissed the ancillary petition of Bernice Chavez-Bracho and Dimas Alvarez.

 8          The Court has been advised that no other third party has filed a claim to the subject property, and

 9 the time for any person or entity to file a claim has expired.

10          Accordingly, it is hereby ORDERED and ADJUDGED:

11          1.     A Final Order of Forfeiture is entered forfeiting to the United States of America all right,

12 title, and interest in the real property located at 2610 Cleveland Way, Bakersfield, California, Kern

13 County, APN: 147-170-17 pursuant to 21 U.S.C. § 853(a), to be disposed of according to law, including

14 all right, title, and interest of Hacel Alfredo Alvarez, Bianca Bernice Chavez-Bracho, and Dimas

15 Alvarez. The interests of Hacel Alfredo Alvarez, Bianca Bernice Chavez-Bracho, and Dimas Alvarez

16 are hereby extinguished.

17          2.     Pursuant to the Stipulation for Expedited Settlement approved by the Court on July 28,

18 2021, regarding the real property located at 2610 Cleveland Way, Bakersfield, California, Assessor’s

19 Parcel Number 147-170-17 (hereafter “Subject Property”) and more fully described as follows:
20          PARCEL 4 OF PARCEL MAP 4146 IN THE UNINCORPORATED AREA OF THE
            COUNTY OF KERN, STATE OF CALIFORNIA, AS PER MAP RECORDED MAY
21          19, 1977 IN BOOK 18, PAGE 103 OF PARCEL MAPS, AND AMENDED OCTOBER
            11, 1977, IN BOOK 19, PAGE 100, OF PARCEL MAPS IN THE OFFICE OF THE
22          COUNTY RECORDER OF SAID COUNTY
23 the U.S. Customs and Border Protection shall pay Petitioner M&T Bank, as attorney in fact for

24 Lakeview Loan Servicing, LLC (hereafter “Lienholder”) from the proceeds of the sale, after payment of

25 outstanding taxes and expenses incurred by the U.S. Customs and Border Protection in connection with
26 its custody and sale of the subject property, the following:

27                 a.      All unpaid principal due to Lienholder under the Promissory Note dated June 16,

28                         2009, in the original principal amount of $98,188.00, which is secured by a Deed
                                                         2
29                                                                                           Final Order of Forfeiture

30
           Case 1:18-cr-00213-DAD-BAM Document 85 Filed 09/16/21 Page 3 of 4



 1                          of Trust dated June 16, 2009, recorded on June 25, 2009, as instrument number

 2                          0209092228 of the Official Records of Kern County, California. As of June 9,

 3                          2021, the principal amount owed to Lienholder pursuant to the Note was

 4                          $78,611.52.

 5                  b.      Lienholder acquired all interest in the loan, including the Deed of Trust and the

 6                          Note, in good faith and without any knowledge or notice of criminal conduct

 7                          giving rise to the forfeiture. On January 7, 2021, Mortgage Electronic

 8                          Registration Systems, Inc., as nominee and beneficiary under the Deed of Trust,

 9                          assigned all beneficial rights under the Deed of Trust to Lakeview.

10                  c.      All unpaid interest due as of the date of the closing of the sale of the Subject

11                          Property at the contractual (not default) rate under the above-referenced Note and

12                          Deed of Trust until the date of payment.

13                  d.      All fees, costs, and advances, including but not limited to reasonable attorney

14                          fees, prepayment fees, taxes and hazard insurance as provided under the terms of

15                          the Note and Deed of Trust.

16                  e.      The exact amount to be paid to Lienholder shall be determined at the time of

17                          payment, but shall not be less than the amounts set forth above.

18          3.      Payment to Lienholder shall be in full settlement and satisfaction of all claims by

19 Lienholder to the Subject Property alleged for forfeiture by the United States on or about February 1,
20 2019, and of all claims arising from and relating to the seizure, detention, and forfeiture of the Subject

21 Property. The payment to Lienholder shall not include any penalty payments, including any prepayment

22 penalties.

23          4.      Sale of the real property located at 2610 Cleveland Way, Bakersfield, California,

24 Assessor’s Parcel Number 147-170-17 is subject to the terms of 21 U.S.C. § 853(h).

25          5.      All right, title, and interest in the above-listed property shall vest solely in the name of the

26 United States of America.

27 ///

28 ///
                                                           3
29                                                                                               Final Order of Forfeiture

30
           Case 1:18-cr-00213-DAD-BAM Document 85 Filed 09/16/21 Page 4 of 4



 1          6.     The U.S. Customs and Border Protection shall maintain custody of and control over the

 2 Subject Property until it is disposed of according to law.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    September 16, 2021
                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        4
29                                                                                       Final Order of Forfeiture

30
